DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a capsule comprising a capsule wall (110, shell) and an electrophoretic fluid encapsulated by the capsule wall (110, shell), classified in G02F 1/16757.
II. Claims 14-21, drawn to a method for producing a capsule encapsulating an electrophoretic medium, classified in G02F 1/167.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as heating the reaction mixture to a temperature above the lowest critical solution temperature of the polymer solution, thereby forming an oil-in-water emulsion including the electrophoretic fluid; adding a cross-linking agent to the oil-in-water emulsion, thereby forming a curing mixture; and heating the curing mixture to form capsules encapsulating an electrophoretic medium. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different
classification;
b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search strategies or
search queries);
d) the prior art applicable to one invention would not likely be applicable to another
invention;
e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Bean on December 9, 2022 a provisional election was made without traverse to prosecute the invention of elected group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/26/2021 and 09/24/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (7550101) in view of Ahn et al. (2012/0154899), hereinafter Ahn.
Regarding claim 1, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule) comprising a capsule wall (110, shell) and an electrophoretic fluid (120, non-polar liquid) encapsulated by the capsule wall (110, shell) (col. 3, lines 20-21), in which: the capsule wall (110, shell) comprises a nonionic polymer that is water-soluble or water- dispersible and cross-linked (col. 3, lines 37-62); and the electrophoretic fluid comprises a suspending solvent (col 4, lines 1-3 discloses non-polar liquid 120 can comprise a single fluid or a blend of more than one fluid), first pigment particles (130, electrophoretic particles) (col. 3, lines 65-66), second pigment particles (140, electrophoretic particles) (col. 3, lines 65-66), wherein the first and second particles (130 and 140, electrophoretic particles) are differently colored (electrophoretic particles 130 are dark colored and electrophoretic particles 140 are light colored) (col. 4, lines 20-24), electrically charged (col. 4, lines 20-24 discloses the particles 130 and 140 are charged), suspended in the suspending fluid, and capable of moving through the suspending fluid upon application of an electric field to the capsule (col. 4, lines 67 and col. 3, lines 1-5).
Yang fails to disclose third pigment particles, wherein the first, second, and third particles are differently colored, electrically charged, suspended in the suspending fluid, and capable of moving through the suspending fluid upon application of an electric field to the capsule.
Ahn discloses, in figure 3, third pigment particles (330, third particles) (paragraph 0049), wherein the first (310, first particle), second (320, second particles), and third particles (330, third particles) are differently colored (paragraph 0049 disclose first, second, and third colors), electrically charged (paragraph 0050 disclose the first, second, and third particles are electrically charged), suspended in the suspending fluid (304, fluid) (paragraph 0049 disclose the particles in fluid 304), and capable of moving through the suspending fluid upon application of an electric field to the capsule (302, capsule) (paragraph 0051 disclose an electric field selectively moves the particles 310, 320, and 330).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yank with the third particles of Ahn for the purpose of displaying colored images.
Regarding claim 2, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the nonionic polymer is a polyol (col. 3, lines 37-62).
Regarding claim 3, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the polyol is polyvinyl alcohol (col. 3, lines 37-40).
Regarding claim 4, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the capsule wall (110, shell) comprises a cured coacervation layer formed from the nonionic polymer and a polyvinyl lactam (col. 3, lines 46-62).
Regarding claim 5, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the polyvinyl lactam is polyvinylpyrrolidone (col. 3, lines 46-62).
Regarding claim 6, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the capsule wall (110, shell) is cross-linked by reaction with a dialdehyde (col. 3, lines 37-62).
Regarding claim 7, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the dialdehyde is glutaraldehyde (col. 6, lines 24-28).
Regarding claim 8, Yang discloses, in figures 1 and 3A and 3B, a capsule (105, electrophoretic ink capsule), wherein the suspending solvent comprises a hydrocarbon (col. 4, lines 4-7).
Regarding claim 9, Yang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yang does not disclose wherein the electrophoretic fluid further comprises a fourth pigment particle.
Ahn discloses wherein the electrophoretic fluid further comprises a fourth pigment particle (340, fourth particle) (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yank with the third particles of Ahn for the purpose of displaying colored images.
Regarding claim 10, Yang discloses, in figures 1 and 3A and 3B, an electrophoretic medium comprising a plurality of capsules (105, electrophoretic ink capsule) according to claim 1 and a binder (305, binder) surrounding the capsules (105, electrophoretic ink capsule).
Regarding claims 11 and 13, Yang discloses, in figures 1 and 3A and 3B, an electrophoretic display (col. 2, lines 59-60) comprising a layer of an electrophoretic medium according to claim 10, at least one electrode (325 and 345, electrodes) disposed adjacent the electrophoretic medium and arranged to apply an electric field to the electrophoretic medium (col. 4, lines 65-67).
Regarding claim 12, Yang discloses, in figures 1 and 3A and 3B, an electrophoretic medium comprising capsules that have an average diameter between 15 um and 50 um, and where less than one third of the capsules (by number) are smaller than 15 um or larger than 50 um (col. 3, lines 26-27 disclose 200 µm or less).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872